  8:17-cr-00382-LSC-SMB Doc # 32 Filed: 04/29/20 Page 1 of 2 - Page ID # 106



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR382

           vs.
                                                       MEMORANDUM AND ORDER
NOLAN ANDREWS,

                      Defendant.


       This matter is before the Court on the Defendant’s Restricted Motion for

Compassionate Release, ECF No. 31. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018).

       In Section 603 of the First Step Act, congress amended 18 U.S.C. § 3582(c)(1)(A)

to permit defendants to move a sentencing court for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

       The Defendant submitted evidence of his initiation of administrative remedies,

specifically the Warden’s receipt of his request for compassionate release on April 3,

2020, and the denial of that request on April 8, 2020. However, the Warden’s denial notes

the Defendant’s right to appeal the decision within 20 days. See ECF No. 31 at Page ID

100. The Defendant does not allege that he exhausted all administrative rights of appeal

as required by 18 U.S.C. § 3582(c)(1)(A).

       .
  8:17-cr-00382-LSC-SMB Doc # 32 Filed: 04/29/20 Page 2 of 2 - Page ID # 107




      The Court cannot entertain the Defendant’s request for compassionate release

until his administrative remedies have been exhausted. Accordingly,



      IT IS ORDERED:

      1.     The Defendant’s Restricted Motion for Compassionate Release, ECF No.
             31, is denied without prejudice to resubmission following exhaustion of
             administrative remedies; and
      2.     The Clerk will mail a copy of this Memorandum and Order to the
             Defendant at his last known address.


      Dated this 29th day of April 2020.
                                                BY THE COURT:
                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            2
